DETAILED ACTION
This office action is in response to the claims dated 3/27/2019.  Claims 21-44 are presently pending in this application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, figs 57-58, directed to a patient interface system comprising a pressure port connected to a wing portion of a frame by an extension member having a barb received in a slot in the wing portion.
Species II, figs 59-60, directed to a patient interface system comprising a pressure port connected to a wing portion of a frame by a slot in the extension member that is received by a hook on the rear side of the wing portion.
Species III, figs 61-62, directed to a patient interface system comprising a pressure port connected to a frame by a slot and a hole in the extension. member, wherein the slot is connected received by a connector of the frame and the hole is passed over a capped post that is provided on the forward finger of the reinforcing structure.
Species IV, figs 63-64, directed to a patient interface system comprising a pressure port connected to a frame by a slot that secures an extension 
Species V, figs 65, directed to a patient interface system comprising a pressure port connected to a frame by a tether with a VELCRO strap.
Species VI, figs 66-68, directed to a patient interface system comprising a pressure port connected to a frame by a snap arm received in slots in the frame to secure the port to the frame.
Species VII, figs 111-112, directed to a patient interface system comprising a pressure port connected to the patient interface system with a tether including a loop portion that is provided around an elbow connected to the air delivery tube and a snap that snaps the pressure port around the outlet of the pressure port.
Species VIII, figs 114-16, directed to a patient interface system comprising a pressure port attached to a headgear strap by a tether that includes a post that extends through the rigidizer and side strap of the headgear.
Species IX, figs117-118, directed to a patient interface system comprising a pressure port in the form of an adaptor provided between the cushion and the elbow and retained to the patient interface system by a collar that is coupled around another component, such as the elbow of the air delivery tube.
Species X, figs 119-122, directed to a patient interface system pressure port comprising a pressure port secured to a pressure tube by a collar that is coupled around the pressure tube and having a tether and a snap.

The species are independent or distinct because the claims to the different species recite different mutually exclusive mechanisms for securing the pressure port to the patient interface systems. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 21 and 29-44 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Brian Kauffman on 1/29/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785